UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7357


JAMES STEPHON MCDOWELL, a/k/a James S. McDowell,

                Plaintiff - Appellant,

          v.

CAROL E. MITCHELL-HAMILTON; JOHN B. TOMARCHIO; TIANNA R.
RANDOLPH; ROBERT M. STEVENSON, III; T. MONTGOMERY; BRYAN
STERLING; EVELYN BARBER, Head Food Supervisor,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.      Bruce H. Hendricks, District
Judge. (9:14-cv-02132-BHH)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Stephon McDowell, Appellant Pro Se.     James E. Parham, Jr.,
Irmo, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James Stephon McDowell appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief    on    his   42    U.S.C.   § 1983     (2012)   complaint.      We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                         See

McDowell       v.   Mitchell-Hamilton,         No.   9:14-cv-02132-BHH   (D.S.C.

July 20, 2015).            We dispense with oral argument because the

facts    and    legal   contentions       are   adequately   presented    in    the

materials      before      this   court   and   argument   would   not   aid    the

decisional process.



                                                                         AFFIRMED




                                           2